Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via election without traverse on 7/3/20.

The application has been amended as follows: 

Cancel claims 31, 32.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the 112(b) rejection over previous claim 30 is withdrawn in view of applicant’s amendment canceling the claim.
Independent claim 17 has been amended to incorporate previous claim 22. As previously stated regarding claim 22, previously applied reference WO 2011051170, represented herein by US 20120208910 by Ulanova et al (“Ulanova1”) is silent as to the solids content preferred and by calculation it appears that all of her examples have solids contents over 50 wt%. Related art is US 20040201120 by Colbert describes the necessary compressed air pressure for foam that is eventually used in gypsum (paragraph 27), but only applying that pressure to the surfactant/water (similar to claim 26). Notably 
Regarding newly independent claims 23 and 25, Ulanova1 is silent as to the amount of water remaining, and a search of the prior art yields results merely describing drying to take out water in general, not how much water remains. Furthermore it is noted that in order to produce an in-situ foam, the embodiment of Ulanova1 describing no heat treatment (i.e. no drying in an oven) is applied in rejection. One of ordinary skill would typically not be able to use a conventional oven for drying in an in-situ process because the foam is formed where it is to be used. 	
Other related art is US 20100077938 by Zamora, who describes a cationic polymer ionically crosslinked in an optionally air-foamed cement. However, Zamora does not describe the allowable subject matter, nor does he describe the rejected claims with greater specificity than Ulanova1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766